 

PILED

JUL 29 2019
UNITED STATES DISTRICT COURT ere U3 OTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA |SQUTHERA CISTRIGT OF CALIFORNIA

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

 
 

 

 

   

 

| BY DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMIN ASE
Vv. (For Offenses Committed On or After November 1, 1987)

JORGE LUIS PEREZ-HERNANDEZ (1) Case Number: 18CR5379-CAB

LEILA W. MORGAN, FEDERAL DEFENDERS, INC.
Defendant's Attorney

 

REGISTRATION NO. 97168208

CT] -

The Defendant:

pleaded guilty to count(s) ONE (1) OF THE SUPERSEDING INFORMATION

L) was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1325(a)(1) IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR) 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.

[] The defendant has been found not guilty on count(s)

 

x} Count(s) OF UNDERLYING INDICTMENT is dismissed on the motion of the United States.

 

Assessment : $10.00
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

x]

No fine CL) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 26.2019)

Date of (3
a

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

18CRS379-CAB
My

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: JORGE LUIS PEREZ-HERNANDEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 18CR5379-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
90 DAYS.

Oi

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at P.M. on

 

 

 

Ol as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O on or before

sas notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

18CR5379-CAB
